289 F.2d 935
J. J. KIRK, INC., Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 14319.
United States Court of Appeals Sixth Circuit.
May 10, 1961.

Harlan Pomeroy, Cleveland, Ohio, Sherman Dye, Baker, Hostetler & Patterson, Cleveland, Ohio, on brief, for petitioner.
Richard J. Heiman, Department of Justice, Washington, D. C., Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson, A. F. Prescott, Attorneys, Department of Justice, Washington, D. C., on brief, for respondent.
Before CECIL, WEICK and O'SULLIVAN, Circuit Judges.

ORDER.

1
This case is before the Court on petition of J. J. Kirk, Inc., for review of the decision of the Tax Court of the United States.


2
Upon consideration of the record, the briefs and oral arguments of counsel, the Court finds that the Findings of Fact of the judge of the Tax Court are supported by substantial evidence and are not clearly erroneous, and that the inferences and conclusions drawn from the facts are correct and not clearly erroneous.


3
It is therefore ordered and adjudged that the decision of the Tax Court be and it is hereby affirmed upon the Findings of Fact and Opinion of Judge Raum of the Tax Court reported at 34 T.C. 130. Commissioner of Internal Revenue v. Duberstein, 363 U.S. 278, 80 S.Ct. 1190, 4 L.Ed.2d 1218. Commissioner of Internal Revenue v. Spermacet Whaling & Shipping Co., 6 Cir., 281 F.2d 646.